DETAILED ACTION
This non-final office action is in response to claims 1-15 filed on 09/18/2021 for examination. Claims 1-15 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendments to the claims, filed on 09/18/2019, are acknowledged by the examiner. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2019 and 03/14/2020 are considered by examiner. 

Drawings
The drawings filed on 09/18/2019 are been accepted. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 5, claim 5 recites “the last transaction block” in line 4. There is lack of antecedent for “the last transaction block” because no “a transaction” is recited prior.
Regarding claim 6, claim 6 recites “the transaction” in line 3. There is lack of antecedent for “the transaction” because multiple “a transaction” are recited prior, one in line 2 and one in claim 1, therefore it’s not clear which “a transaction” that “the transaction” refers to.
Regarding claim 9, claim 9 recites “the transaction block” in line 2. There is lack of antecedent for “the transaction block” because multiple “an additional transaction block” are recited prior, one in line 1, one in claim 5 and one in claim 8. Therefore, it’s not clear which “an additional transaction block” that “the transaction block” refers to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4, 7, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cecchetti et al. (US20170031676, hereinafter Cec) in view of Haldenby et al. (US20170046693, hereinafter Hal). 
Regarding claim 1, Cec teaches a method for tamper-proof storage of information with respect to object-related measures, wherein the object-relating measures relating to an object are contained as transactions in transaction blocks that are linked together in a transaction blockchain of the object, the transaction blockchain being stored in an object data memory assigned to the object (Cec: Para. 0010: FIG. 7 illustrates a method for facilitating computer data distribution via a blockchain in accordance with aspects of the subject disclosure; Para. 0020: A blockchain architecture can be employed to store a patch. …. a device accessing the blockchain can also act as a blockchain access node; Para. 0019: where the blockchain is copied to a plurality of blockchain access nodes, etc., include preventing the placement of illegitimate blocks on the blockchain, preventing tampering of blocks already in the blockchain, ensuring that the blockchain is accessible on the blockchain access nodes; Para. 0018: a patch can be implemented in a blockchain environment. In a blockchain environment, blocks, which can hold data, can be ‘chained’ together by storing information in a block indicating the preceding block. A block can further comprise timestamp information and validation information; Para. 0016: The patch can be a firmware update, a software update, an application, e.g., ‘app’, update, etc. Further as previously disclosed, the patch can comprise commands, data, code, etc., that can be consumed or used by the receiving device; Para. 0025: device 110 can store SUBB 120. In an aspect, device 110 can comprise an amount of memory allocated to storing blockchain block(s), e.g., SUBB 120; Fig. 2: device (210), blockchain node component (240); Para. 0029: Device 210 can comprise blockchain node component 240 that can store a blockchain genesis, seed, tail block; Para. 0030: Device 210 can receive SUBB 220. SUBB 220 can comprise a patch, e.g., code, code segment, command, data, etc. SUBB 220 can be received from a data store, not illustrated. The data store can be comprised in another device, e.g., a memory of another computing device, etc., a storage device, e.g., a network server, local data store, etc., a blockchain node component of another device, etc. A patch of SUBB 220 can be employed, at least in part, by device 210 to perform operations. Operations can comprise updating software/firmware, altering a state of device 210, update data of device 210); wherein each block contains a validation program code or is assignable to a validation program code, wherein the VPC defines rules that specify which blocks are admissible (Cec: Para. 0020: a block can comprise navigation information, e.g., checkpoint information, to allow adapting traversal of a blockchain based on a criterion; Para. 0025: The rule can relate to a criterion, such as, a date or time of SUBB 120, a size of SUBB 120, a relevancy of SUBB 120, a redundancy of SUBB 120, a ranking of SUBB 120 according to importance of the patch, version of the patch, poll of devices determined to receive the patch, etc., source of SUBB 120; Para. 0031: where SUBB 220 is determined to satisfy a rule relating to storage of SUBB 220, SUBB 220 can be stored by device 210. The rule can relate to a criterion, such as, a date or time, size in memory, a relevancy, a redundancy, a ranking according, such as, to importance, etc., of the patch, version, number of child devices estimated to receive the patch via blockchain node component 240, etc., source, etc. In an aspect, the relevancy of SUBB 220 to device 210 or other devices can be determined and considered in determining storage of SUBB 220 by device 210. In some embodiments, device 210 can discard SUBB 220. As an example, device 210 can discard blocks that are not relevant to device 210). 
Yet, Cec does not explicitly teach wherein each transaction contains a validation program code.
However, in the same field of endeavor, Hal teaches wherein each transaction contains a validation program code (Hal: Para. 0084: transaction 306 may also include encrypted and/or hashed copies of rules engine 324 and event trigger list 322; Para. 0093: system 140 may establish and maintain rules (e.g., through a rules engine and corresponding list of triggering events) that facilitate regulatory-based, policy-based, and customer-specified controls of transactions involving assets tracked within a hybrid blockchain ledger. For example, client devices 102, 104, and/or 106 may generate transaction data that includes rules engine and list of triggering events, and one or more of peer systems 160 may embed the generated transaction data into blocks of the hybrid blockchain ledger for reference in subsequent transactions; Para. 0114: The hybrid blockchain ledger architectures described above may add a level of sophistication to conventional mechanisms for trustless communication by allowing transactions involving tracked assets to occur according to common transaction rules. Further, the hybrid blockchain ledger architectures consistent with the disclosed embodiments may allow owners of the tracked assets to project authority over the tracked assets by establishing customized rules for transaction authorization; Para. 0162: the accessed hybrid blockchain ledger data structure may include a first data block (e.g., established by system 140) that records the contractual terms provided to system 140 by client device 102 (e.g., including terms input by user 108 into GUI generated by an executed smart contract application)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Cec to include wherein each transaction contains a validation program code as disclosed by Hal. One of ordinary skill in the art would have been motivated to make this modification in order to protect sensitive and confidential instructions through blockchain as suggested by Hal (Hal: Para. 0018). 
Regarding claim 2, combination of Cec and Hal teaches the method as claimed in claim 1. In addition, Cec further teaches wherein the transaction blocks  of the transaction blockchain  of the object  are linked together by way of a cryptographic hash function, wherein an associated individual hash function  is used for each object  or wherein an associated hash function  is used for a plurality of objects  of a group of objects (Cec: Para. 0046: FIG. 5 is a depiction of a system 500 that facilitates computer data distribution via a blockchain comprising a plurality of block types in accordance with aspects of the subject disclosure. System 500 can include SUBB head 530 that can be linked or chained to SUBB tail 536 via SUBB 531, SUBB 532, SUBB 533, checkpoint SUBB 534, SUBB 535, etc. SUBB head 531, SUB 532-533, 535, etc., checkpoint SUBB 534 and SUBB tail 536, collectively SUBB 530-536, can each comprise a patch, e.g., code, code segment, command, data, etc. SUBB 530-536 can represent a blockchain that facilitates computer data distribution. In some embodiments, SUBB 530-536 can be received by devices, e.g., 110, 210, 302, 303, 310-314, 404, 410-415, etc. SUBB 530-536 can be stored in device data stores that can comprise a memory of device, a storage device, a blockchain node component of a device, etc., as disclosed elsewhere herein. A patch can be hashed and comprised in SUBB 530-536 such that it can be decrypted and employed, at least in part, by a device to perform operations, e.g., SUBB 530-536 can be employed by a device. Operations can comprise updating software/firmware, altering a state of a device, update data of a device; Para. 0048: The null SUBB hash, or previous SUBB hash in blocks other than SUBB tail 536, can be a cryptographic hash of the previous block); 
Regarding claim 4, combination of Cec and Hal teaches the method as claimed in claim 1. In addition, Cec further teaches wherein each transaction block  comprises at least one transaction  that specifies a measure undertaken on the object  or a measure undertaken by the object  itself (Cec: Para. 0019: Cryptocurrency research has resulting in some accepted blockchain practices, e.g., a majority of blockchain nodes confirms a new block is valid before it is added to the blockchain  blocks comprise validation features to prevent tampering with existing blocks of the blockchain, and incentivizing blockchain access nodes to be available to process transaction; Para. 0020: A blockchain architecture can be employed to store a patch. The patch can then be received by a device via traversing the blockchain. The blockchain, in some embodiments, can be secured in a manner similar to cryptocurrency-type blockchains; Para. 0039: the SUBB is a block in the blockchain that typically comprises a hash of the patch; Para. 0016: The patch can be a firmware update, a software update, an application, e.g., ‘app’, update, etc. Further as previously disclosed, the patch can comprise commands, data, code, etc., that can be consumed or used by the receiving device). 
Regarding claim 7, combination of Cec and Hal teaches the method as claimed in claim 1. In addition, Cec further teaches wherein each transaction block of the transaction blockchain  receives a timestamp , a digital signature  and/or proof-of-work evidence (Cec: Fig. 5: SUBB (531, 534, 536): timestamp, signature and nonce; Para. 0039: the SUBB is a block in the blockchain that typically comprises a hash of the patch).
Regarding claim 11, combination of Cec and Hal teaches the method as claimed in claim 1. In addition, Cec further teaches wherein the transaction blockchain  of an object  is read from the object data memory of the object  by means of a read device and the transactions  contained in the transaction blocks of the transaction blockchain  are verified as admissible on the basis of their respective validation program code (Cec: Para. 0025: Where sufficient allocated memory is available and where SUBB 120 is determined to satisfy a rule relating to storage of SUBB 120, SUBB 120 can be stored by device 110. The rule can relate to a criterion, such as, a date or time of SUBB 120, a size of SUBB 120, a relevancy of SUBB 120, a redundancy of SUBB 120, a ranking of SUBB 120 according to importance of the patch, version of the patch, poll of devices determined to receive the patch; Para. 0054: Method 600, at 630, can comprise employing the payload of the SUBB by the device in response to determining that the SUBB is relevant to the device. At this point method 600 can end. Where the identifier and device parameter result in determining that the SUBB is relevant at 620, method 600 can, at 630, decrypt the payload and employ the code, code segment, command, data, etc., of the payload by the device; Para. 0024: A patch of SUBB 120 can be employed, at least in part, by device 110 to perform operations. Operations can comprise updating software/firmware, altering a state of device 110, update data of device 110
Regarding claim 12, combination of Cec and Hal teaches the method as claimed in claim 1. In addition, Cec further teaches wherein a transaction verified as admissible on the basis of its validation program code  at the time of writing to the object data memory of the object  and/or at thePCT/EP2018/050200- 17 - 2017P02653WOUS time of reading from the object data memory of the object  automatically triggers the corresponding measure on the object  or confirms the measure being undertaken on the object (Cec: Para. 0025: Where sufficient allocated memory is available and where SUBB 120 is determined to satisfy a rule relating to storage of SUBB 120, SUBB 120 can be stored by device 110. The rule can relate to a criterion, such as, a date or time of SUBB 120, a size of SUBB 120, a relevancy of SUBB 120, a redundancy of SUBB 120, a ranking of SUBB 120 according to importance of the patch, version of the patch, poll of devices determined to receive the patch). 
Regarding claim 14, Cec teaches a system for controlling and monitoring measures that can be undertaken on objects or that can be undertaken by objects themselves, wherein an object data memory  is assigned to each object  of the system (Cec: Abstract: Blockchain distribution of computer data is disclosed. Computer data can comprise computer code, a computer code segment, a computer command, or a block of computer data, which can be employed by a device to patch software, change a device state, or synchronize data between devices; Para. 0024: Device 110 can receive software update blockchain block (SUBB) 120. SUBB 120 can comprise a patch, e.g., code, code segment, command, data, etc. SUBB 120 can be received from a data store, not illustrated. The data store can be comprised in another device, e.g., a memory of another computing device, etc., a storage device, e.g., a network server, local data store, etc., a blockchain node, etc. A patch of SUBB 120 can be employed, at least in part, by device 110 to perform operations. Operations can comprise updating software/firmware, altering a state of device 110, update data of device 110); Para. 0028: System 200 can include device 210. Device 210 can comprise a processor and memory; Para. 0064: the local component(s) 920 are operably connected to one or more local data store(s) 940 that can be employed to store information on the to the local component(s) 920 side of communication framework 940); wherein the measures relating to the object  are contained as transactions  in transaction blocks  that are linked together in a transaction blockchain  of the object , the  transaction blockchain being stored in the object data memory  of the object (Cec: Para. 0020: A blockchain architecture can be employed to store a patch. …. a device accessing the blockchain can also act as a blockchain access node; Para. 0019: where the blockchain is copied to a plurality of blockchain access nodes, etc., include preventing the placement of illegitimate blocks on the blockchain, preventing tampering of blocks already in the blockchain, ensuring that the blockchain is accessible on the blockchain access nodes; Para. 0018: a patch can be implemented in a blockchain environment. In a blockchain environment, blocks, which can hold data, can be ‘chained’ together by storing information in a block indicating the preceding block. A block can further comprise timestamp information and validation information; Para. 0016: The patch can be a firmware update, a software update, an application, e.g., ‘app’, update, etc. Further as previously disclosed, the patch can comprise commands, data, code, etc., that can be consumed or used by the receiving device; Para. 0025: device 110 can store SUBB 120. In an aspect, device 110 can comprise an amount of memory allocated to storing blockchain block(s), e.g., SUBB 120; Fig. 2: device (210), blockchain node component (240); Para. 0029: Device 210 can comprise blockchain node component 240 that can store a blockchain genesis, seed, tail block; Para. 0030: Device 210 can receive SUBB 220. SUBB 220 can comprise a patch, e.g., code, code segment, command, data, etc. SUBB 220 can be received from a data store, not illustrated. The data store can be comprised in another device, e.g., a memory of another computing device, etc., a storage device, e.g., a network server, local data store, etc., a blockchain node component of another device, etc. A patch of SUBB 220 can be employed, at least in part, by device 210 to perform operations. Operations can comprise updating software/firmware, altering a state of device 210, update data of device 210); wherein each block contains a validation program code a block can comprise navigation information, e.g., checkpoint information, to allow adapting traversal of a blockchain based on a criterion; Para. 0025: The rule can relate to a criterion, such as, a date or time of SUBB 120, a size of SUBB 120, a relevancy of SUBB 120, a redundancy of SUBB 120, a ranking of SUBB 120 according to importance of the patch, version of the patch, poll of devices determined to receive the patch, etc., source of SUBB 120; Para. 0031: where SUBB 220 is determined to satisfy a rule relating to storage of SUBB 220, SUBB 220 can be stored by device 210. The rule can relate to a criterion, such as, a date or time, size in memory, a relevancy, a redundancy, a ranking according, such as, to importance, etc., of the patch, version, number of child devices estimated to receive the patch via blockchain node component 240, etc., source, etc. In an aspect, the relevancy of SUBB 220 to device 210 or other devices can be determined and considered in determining storage of SUBB 220 by device 210. In some embodiments, device 210 can discard SUBB 220. As an example, device 210 can discard blocks that are not relevant to device 210). 
Yet, Cec does not explicitly teach wherein each transaction contains a validation program code.
However, in the same field of endeavor, Hal teaches wherein each transaction contains a validation program code (Hal: Para. 0084: transaction 306 may also include encrypted and/or hashed copies of rules engine 324 and event trigger list 322; Para. 0093: system 140 may establish and maintain rules (e.g., through a rules engine and corresponding list of triggering events) that facilitate regulatory-based, policy-based, and customer-specified controls of transactions involving assets tracked within a hybrid blockchain ledger. For example, client devices 102, 104, and/or 106 may generate transaction data that includes rules engine and list of triggering events, and one or more of peer systems 160 may embed the generated transaction data into blocks of the hybrid blockchain ledger for reference in subsequent transactions; Para. 0114: The hybrid blockchain ledger architectures described above may add a level of sophistication to conventional mechanisms for trustless communication by allowing transactions involving tracked assets to occur according to common transaction rules. Further, the hybrid blockchain ledger architectures consistent with the disclosed embodiments may allow owners of the tracked assets to project authority over the tracked assets by establishing customized rules for transaction authorization; Para. 0162: the accessed hybrid blockchain ledger data structure may include a first data block (e.g., established by system 140) that records the contractual terms provided to system 140 by client device 102 (e.g., including terms input by user 108 into GUI generated by an executed smart contract application)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Cec to include wherein each transaction contains a validation program code as disclosed by Hal. One of ordinary skill in the art would have been motivated to make this modification in order to protect sensitive and confidential instructions through blockchain as suggested by Hal (Hal: Para. 0018). 
Regarding claim 15, combination of Cec and Hal teaches the system as claimed in claim 14. In addition, Cec further teaches wherein the objects comprise hardware components, more particularly devices, and/or software components, more particularly utility software (Cec: Para. 0028: System 200 can include device 210. Device 210 can comprise a processor and memory. Device 200 can be, for example, a computer, a smartphone, a laptop computer, a tablet computer, a vehicle computer, a computer enabled appliance, a wearable computer, a sensor device, a drone device, or nearly any other computing device, etc. In an embodiment, device 210 can be a computer enabled IoT device; Para. 0030: Device 210 can receive SUBB 220. SUBB 220 can comprise a patch, e.g., code, code segment, command, data…. A patch of SUBB 220 can be employed, at least in part, by device 210 to perform operations. Operations can comprise updating software/firmware, altering a state of device 210, update data of device 210). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cec in view of Hal, and further in view of  Dorri et al. (“Blockchain in Internet of Things: Challenges and Solutions”, hereinafter Dorri). 
Regarding claim 3, combination of Cec and Hal teaches the method as claimed in claim 1. 
Yet, the combination does not explicitly teach wherein the transaction blocks of the transaction blockchain of the object are linked together by way of pointer addresses.
However, in the same field of endeavor, Dorri teaches wherein the transaction blocks of the transaction blockchain of the object are linked together by way of pointer addresses (Dorri: Page 4, para. 01: The miner adds a pointer to the previous block, copies the policy in the previous block header to the new block and chains the block to the BC). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the transaction blocks of the transaction blockchain of the object are linked together by way of pointer addresses as disclosed by Dorri. One of ordinary skill in the art would have been motivated to make this modification in order to provide immutable data secured by blockchain node as suggested by Dorri (Dorri: Page 2, para. 02). 
Claim 5, 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cec in view of Hal, and further in view of  Xie et al. (US20190288854, hereinafter Xie).
Regarding claim 5, combination of Cec and Hal teaches the method as claimed in claim 1. 
Yet, the combination does not teach wherein an additional transaction block of the transaction blockchain of the object is generated automatically as soon as a predetermined time period ends or as soon as the number of transactions contained in the last transaction block of the transaction blockchain reaches a threshold or in response to a detected event or in response to a user command.
The new block in the blockchain is periodically generated by the above “miners” by executing the PoW consensus competition mechanism (this mechanism may be understood as follows: for example, the “miners” calculate random numbers together according to preset random number requirement which is an example of preset technical requirements of blocks, and the block generated by the “miner” which calculates the random number meeting the random number requirement at first is used as the new block), therefore the time interval for generating the new block is usually related to the above-mentioned preset technical requirements, and the time interval of the blockchain to generate the new block can be changed by setting different preset technical requirements). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein an additional transaction block of the transaction blockchain of the object is generated automatically as soon as a predetermined time period ends or as soon as the number of transactions contained in the last transaction block of the transaction blockchain reaches a threshold or in response to a detected event or in response to a user command as disclosed by Xie. One of ordinary skill in the art would have been motivated to make this modification in order to generate new blockchain block periodically as suggested by Xie (Xie: Para. 0112).
Regarding claim 8, combination of Cec, Hal and Xie teaches the method as claimed in claim 5. In addition, Cec further teaches wherein an additional transaction block , following its successful validation, is linked to the last transaction block situated at the end of the transaction blockchain of the SUBB (531, 534, 536): previous SUBB hash; Para. 0039: the SUBB is a block in the blockchain that typically comprises a hash of the patch; Para. 0046: System 500 can include SUBB head 530 that can be linked or chained to SUBB tail 536 via SUBB 531, SUBB 532, SUBB 533, checkpoint SUBB 534, SUBB 535). 
Regarding claim 9, combination of Cec, Hal and Xie teaches the method as claimed in claim 8. In addition, Cec further teaches wherein an additional transaction block is validated as valid should all transactions contained in the transaction block be verified as admissible by means of their associated validation program code (Cec: Para. 0025: Where sufficient allocated memory is available and where SUBB 120 is determined to satisfy a rule relating to storage of SUBB 120, SUBB 120 can be stored by device 110. The rule can relate to a criterion, such as, a date or time of SUBB 120, a size of SUBB 120, a relevancy of SUBB 120, a redundancy of SUBB 120, a ranking of SUBB 120 according to importance of the patch, version of the patch, poll of devices determined to receive the patch). 
Regarding claim 13, combination of Cec and Hal teaches the method as claimed in claim 1. 
Yet, the combination does not teach wherein a plurality of transaction blocks of the transaction blockchain of an object are automatically combined to form a transaction block as soon as a predetermined time period ends or as soon as the number of transaction blocks contained in the transaction blockchain reaches a threshold or in response to a detected event, in particular when memory in the object data memory runs low, or in response to a user command.
However, in the same field of endeavor, Xie teaches wherein a plurality of transaction blocks of the transaction blockchain of an object are automatically combined to form a transaction block as soon as a predetermined time period ends or as soon as the number of transaction blocks contained in the transaction blockchain reaches a threshold or in response to a detected event, in particular when memory in the object data memory runs low, or in response to a user command (Xie: Para. 0112: The new block in the blockchain is periodically generated by the above “miners” by executing the PoW consensus competition mechanism (this mechanism may be understood as follows: for example, the “miners” calculate random numbers together according to preset random number requirement which is an example of preset technical requirements of blocks, and the block generated by the “miner” which calculates the random number meeting the random number requirement at first is used as the new block), therefore the time interval for generating the new block is usually related to the above-mentioned preset technical requirements, and the time interval of the blockchain to generate the new block can be changed by setting different preset technical requirements). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein a plurality of transaction blocks of the transaction blockchain of an object are automatically combined to form a transaction block as soon as a predetermined time period ends or as soon as the number of transaction blocks contained in the transaction blockchain reaches a threshold or in response to a detected event, in particular when memory in the object data memory runs low, or in response to a user command as disclosed by Xie. One of ordinary skill in the art would have been motivated to make this modification in order to generate new blockchain block periodically as suggested by Xie (Xie: Para. 0112).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cec in view of Hal, and further in view of Ford (US20160261690). 
Regarding claim 6, combination of Cec and Hal teaches the method as claimed in claim 1. 
Yet, the combination does not teach wherein a transaction is selected from a group of predetermined transactions that are admissible for the object and the transaction is stored in the last transaction block of the transaction blockchain.
However, in the same field of endeavor, Ford teaches wherein a transaction is selected from a group of predetermined transactions that are admissible for the object and the transaction is stored in  Para. 0084: the device 310 retrieves the block chain and identifies (342) that the configuration message in block chain is directed to it. Responsive to the message being relevant to the device, in embodiments, the device 310 takes one or more actions based upon the configuration message; Para. 0045: The block chain includes blocks with data regarding recent transactions and/or messages)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein a transaction is selected from a group of predetermined transactions that are admissible for the object and the transaction is stored in the last transaction block of the transaction blockchain as disclosed by Ford. One of ordinary skill in the art would have been motivated to make this modification in order to processing information more efficiently as suggested by Ford (Ford: Para. 0005). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cec in view of Hal, and further in view of  Owlett et al. (US20160164684, hereinafter Owl). 
Regarding claim 10, combination of Cec and Hal teaches the method as claimed in claim 1. In addition, Hal teaches wherein at least one, or each, transaction  has a public key of an object owner and a digital signature (Hal: Fig. 2: Transaction (202); user 110’s pubic key (202B); user 108’s signature (202C); Para. 0058: as illustrated in FIG. 2, transaction 202 may include input data…output data…… the output data consistent with the disclosed embodiments may include, but is not limited to, a quantity or number of units of the tracked asset portion that are subject to transfer in transaction 202 and a public key of the recipient (e.g., public key 202B of user 110); Para. 0059: the transaction data may include a digital signature 202C of user 108 (e.g., the prior owner), which may be applied to hash 202A and public key 202B using a private key 202D of user 108 through any of a number of techniques apparent to one of skill in the art and appropriate to the conventional blockchain ledger architecture). 

However, in the same field of endeavor, Owl teaches one transaction has a specification of a key algorithm used for a digital signature (Owl: Para. 0007: The simple form of a digital signature for a message is to apply a cryptographic “hash” or “digest” function (using an algorithm such as the Message Digest algorithm MD5 or the Secure Hashing Algorithm SHA/1) to the message to produce a short digest representing the longer message….The digest is then encrypted with the signer's private signature key to yield a signature block for the message (for example using the Digital Signature Algorithm, DSA). The message, the signature block, the algorithms used for hashing and encryption, and a way of obtaining the signer's public key are all sent to the recipient who can confirm the validity of the signature block by hashing the message, decrypting the signature block, and comparing the resulting short digests). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include one transaction has a specification of a key algorithm used for a digital signature as disclosed by Owl. One of ordinary skill in the art would have been motivated to make this modification in order to send the signature algorithm to the recipient as suggested by Owl (Owl: Para. 0007). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Salami et al. US20170345011: SP signs the transaction with ECDSA signature
Davis US20180183600:  the input includes the private key and/or signing algorithms to be used in generating the digital signature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                                                         /TAGHI T ARANI/                            Supervisory Patent Examiner, Art Unit 2438